Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered January 11, 1966, convicting him of burglary in the third degree and grand larceny in the second degree, upon a jury verdict, and sentencing him to serve concurrent terms of 2% to 5 years on each count. Judgment modified, on the law and facts, by reducing the conviction of grand larceny in the second degree to petit larceny and by changing the sentence as to that count to a direction that sentence is suspended. As so modified, judgment affirmed. In our opinion, there was no proof that the stolen articles had a market value of more than $100 (see Penal Law, § 1305; People v. Irrizari, 5 N Y 2d 142). Christ, Acting P. J., Brennan, Hill, Hopkins and Benjamin, JJ., concur.